Title: To Thomas Jefferson from Augustus B. Woodward, 4 March 1803
From: Woodward, Augustus B.
To: Jefferson, Thomas


          
            Mar. 4. 1803.
          
          The senate having struck out the provision I contemplated in my late observations to the president, prevents any further attention to that point at this time. It is an object, which, for reasons that are obvious, interests me much; and I will be happy in the presidents retaining a recollection of it.
          
            A. B. Woodward
          
        